


Exhibit 10.1
March 18, 2014
GAMCO Asset Management Inc.
One Corporate Center
Rye, New York 10580
Attn: George Maldonado
Ladies and Gentlemen:
This letter constitutes the agreement (the “Agreement”) between Materion
Corporation (the “Company”) and GAMCO Asset Management Inc. (“GAMCO”), with
respect to the matters set forth below:
1.Board Matters. The Company and GAMCO agree that:
A. The Company and the Company’s Board of Directors (the “Board”) will cause the
slate of nominees standing for election, and recommended by the Board, at the
2014 annual meeting of shareholders of the Company (the “2014 Annual Meeting”)
to include (i) three incumbent directors (the “Incumbent Nominees”), being
Joseph P. Keithley, N. Mohan Reddy and Craig S. Shular, and (ii) Edward F.
Crawford (the “GAMCO Nominee”) (collectively with the Incumbent Nominees, the
“Nominees”). The Company agrees that if the GAMCO Nominee is unable to serve as
a director, resigns as a director or is removed as a director prior to the
expiration of his term, then GAMCO shall have the ability to recommend a
substitute person(s) to serve as a director for the remainder of such term,
provided that any substitute person recommended by GAMCO shall qualify as
“independent” pursuant to the New York Stock Exchange (“NYSE”) listing standards
and have relevant financial and business experience to stand for election at the
2014 Annual Meeting or fill the resulting vacancy, as applicable. In the event
that the Governance and Organization Committee of the Board (the “Governance
Committee”) does not accept a substitute person recommended by GAMCO, GAMCO will
have the right to recommend additional substitute person(s) for consideration by
the Governance Committee. Upon the acceptance of a replacement director nominee
by the Governance Committee, the Board will take such actions as to nominate
such replacement director nominee at the 2014 Annual Meeting or appoint such
replacement director to the Board no later than 10 business days after the
Governance Committee acceptance of such replacement director. Notwithstanding
anything to the contrary in the foregoing, GAMCO’s right to have a GAMCO Nominee
or a substitute person nominated for election to the Board is limited to the
2014 Annual Meeting and its right to have a substitute person fill a vacancy
created from the GAMCO Nominee no longer serving on the Board is limited to the
term of office of the GAMCO Nominee that is scheduled to expire at the 2017
annual meeting of shareholders of the Company, and in either case such right
shall terminate if GAMCO, together with its Affiliates and Associates (each as
defined in Rule 12b-2 promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Exchange Act of 1934 (the “Exchange Act”)), no
longer continues to beneficially own (as defined under Regulation 13D under the
Exchange Act) at least five percent of the Company’s outstanding common shares.




--------------------------------------------------------------------------------




B. GAMCO will, and will cause each of its Affiliates and Associates to, vote on
an equal basis all common shares of the Company that it is entitled to vote at
the 2014 Annual Meeting in favor of the election of each of the Nominees at the
2014 Annual Meeting.
C. The Company and the Board will authorize and direct the officers of the
Company to prepare a binding proposal to the shareholders of the Company to be
voted upon at the 2014 Annual Meeting to amend the Amended and Restated Code of
Regulations of the Company such that Section 1701.831 of the Ohio Revised Code,
which is a part of the Ohio Control Share Acquisition Act, will not apply to the
Company.
D. Prior to the 2014 Annual Meeting, the Board will adopt a resolution that
provides that it will not, without prior shareholder approval, authorize the
issuance of any series of preferred stock for any defensive or anti-takeover
purpose, for the purpose of implementing any shareholder rights plan or with
features specifically intended to make any attempted acquisition of the Company
more difficult or costly; provided, however, that the Board may authorize the
issuance of preferred stock for capital raising transactions, acquisitions,
joint ventures or other corporate purposes.
E. Prior to the 2014 Annual Meeting, the Board will adopt a position statement
on shareholder rights plans that provides that: (i) if the Board adopts a
shareholder rights plan, it will do so by action of the majority of its
independent directors after careful deliberation and in the exercise of its
fiduciary duties; (ii) the Board will seek prior shareholder approval of the
plan unless, due to time constraints or other considerations, the majority of
the independent directors determine in their sole discretion that it would be in
the best interest of the Company and its shareholders to adopt the rights plan
without first obtaining shareholder approval; and (iii) that if the Board adopts
a rights plan without prior shareholder approval, the plan will expire on the
first anniversary of its effective date, unless prior to such time the plan has
been ratified by a vote of the Company’s shareholders, which vote may exclude
shares held by any potential acquiring shareholders.


F. The Company shall use commercially reasonable efforts to hold the 2014 Annual
Meeting no later than May 17, 2014.


2.Withdrawal of Nominations; Termination of Proxy Solicitation. GAMCO has
submitted to the Company notice by letter dated March 6, 2014 (the “Notice”) of
its intention to nominate two individuals for election to the Board at the 2014
Annual Meeting. GAMCO hereby withdraws these director nominations and the
related Notice. Concurrently with the execution of this Agreement, GAMCO hereby
agrees not to: (i) nominate any person for election at the 2014 Annual Meeting,
(ii) submit any proposal for consideration at, or bring any other business
before, the 2014 Annual Meeting, directly or indirectly; or (iii) initiate,
encourage or participate in any “withhold” or similar campaign with respect to
the election of directors at the 2014 Annual Meeting, directly or indirectly,
and agrees not to permit any of its Affiliates or Associates to do any of the
items in this Section 2. GAMCO agrees not to publicly or privately encourage or
support any other shareholder to take any of the actions described in this
Section 2.
3.Role of GAMCO Nominee. The Company agrees that the GAMCO Nominee, upon
election or appointment to the Board, will be governed by the same protections
and obligations

    



--------------------------------------------------------------------------------




regarding confidentiality, conflicts of interest, fiduciary duties, trading and
disclosure policies, and other governance guidelines, and will have the same
rights and benefits, including with respect to committee consideration,
insurance coverage, indemnification and contribution rights, exculpation,
advancement of expenses, and compensation and fees, access to personnel and
information as are applicable to all independent directors of the Company. So
long as the GAMCO Nominee is a member of the Board, he will be eligible to serve
on any committee or committees of the Board for which he indicates an interest
and which the Board determines to be appropriate based on the knowledge and
experience of the GAMCO Nominee. The GAMCO Nominee will be given the same
consideration in this regard as any other independent director of the Company so
long as the GAMCO Nominee is determined by the Board to be an “independent”
director pursuant to the NYSE listing standards.
4.Indemnification. In connection with the GAMCO Nominee’s indemnification
rights, the Company agrees to pay all expenses (including reasonably attorney’s
fees) reasonably incurred by the GAMCO Nominee, who, at the time of such action,
suit or proceeding, is a former director, to the same extent as if he or she was
a present director of the Company.
5.Press Release. The Company and GAMCO shall consult with each other a
reasonable time before issuing any press release or other written public
announcement with respect to this Agreement; provided, however, that the Company
or GAMCO may issue any such press release or make such written public statements
and may make any regulatory filings as the Company or GAMCO determines in its
sole discretion in good faith is required by law or the rules or regulations of
the SEC, the Financial Industry Regulatory Authority, Inc., the New York Stock
Exchange or other regulatory authorities.
6.Mutual Non-Disparagement. Subject to applicable law, each of GAMCO and the
Company covenants and agrees that, through the 2014 Annual Meeting, or if
earlier, until such time as the Company, on the one hand, or GAMCO, on the other
hand, or any of the agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors of either the Company or GAMCO shall have
breached this Section 6, neither it nor any of its respective agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors shall in any way publicly disparage, call into disrepute, defame,
slander or otherwise criticize the other or such other’s subsidiaries,
affiliates, successors, assigns, officers (including any current officer of
either or any of either’s subsidiaries who no longer serves in such capacity
following the execution of this Agreement), directors (including any current
director of either or any of either’s subsidiaries who no longer serves in such
capacity following the execution of this Agreement), employees, shareholders,
agents, attorneys or representatives, or any of their products or services, in
any manner that would damage the business or reputation of such other, their
products or services or their subsidiaries, affiliates, successors, assigns,
officers (or former officers), directors (or former directors), employees,
shareholders, agents, attorneys or representatives.
7.Specific Performance. Each of GAMCO and the Company acknowledges and agrees
that irreparable injury to the other party to this Agreement would occur in the
event any provision of this Agreement was not performed in accordance with its
specific terms. It is accordingly agreed that GAMCO and the Company will each be
entitled to specific enforcement of, and injunctive

    



--------------------------------------------------------------------------------




relief to prevent any violation of, the terms of this Agreement, and in either
case no bond or other security shall be required in connection therewith.
8.Governing Law; Entire Agreement. This Agreement, and any claim arising out of,
relating to or associated with this Agreement will be governed by and construed
and enforced in accordance with the laws of the State of Ohio without reference
to the conflict of laws principles or any other principle that could require the
application of the laws of any other jurisdiction. This Agreement contains the
entire understanding of the parties with respect to the subject matter hereof.


9. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
the other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
10.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid, but if any provision of
this Agreement is held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not render invalid or unenforceable any
other provision of this Agreement.
11.Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.
12.Third-Party Beneficiaries. Nothing in this Agreement is intended to confer on
any person other than the parties hereto, their respective successors and
assigns or any person who becomes a party to this Agreement by way of joinder,
any rights, benefits, remedies, obligations or liabilities under or by reason of
this Agreement.
13.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.


MATERION CORPORATION
By: /s/ Gregory R. Chemnitz        
Name: Gregory R. Chemnitz
Title: Vice President and General Counsel


Accepted and agreed:
GAMCO ASSET MANAGEMENT INC.


By: /s/ George Maldonado    
Name: George Maldonado
Title: Director of Proxy Voting Services


